Case 1:20-cv-20961-KMW Document 81 Entered on FLSD Docket 10/26/2020 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO: 1:20-CV-20961-KMW


   SILVA HARAPETI, and other similarly
   situated individuals,

             Plaintiff(s),

   vs.

   CBS TELEVISION STATIONS INC., a
   Foreign Profit Corporation,

         Defendant.
   __________________________________/

                                DEFENDANT’S NOTICE OF FILING

         In compliance with Southern District of Florida Local Rule 5.3, Defendant CBS Television

  Stations Inc. (“Defendant” or “CBS”), by and through undersigned counsel, hereby files the

  exhibits admitted into evidence in opposition to Plaintiff's Corrected Motion for Conditional

  Certification and Facilitation of Court-Authorized Notice Pursuant to 29 U.S.C. § 216(b) (ECF

  No. 28) heard on September 24th, October 14th, and October 16th, 2020. The following

  Defendant’s Exhibits were admitted into evidence at the evidentiary hearing:

  DEFENDANT’S
              DOCUMENT TITLE
    EXHIBIT
                      2015-2018 SAG-AFTRA/KCBS/KCAL Duopoly Staff Newsperson's
         5
                      Agreement
                      2016-2019 Staff Radio and Television Promotion Writer/Producers and
         6            Newswriters (Los Angeles) Supplement to the WGA-CBS National Staff
                      Agreement
                      2014-2017 SAG-AFTRA/KDKA-TV Minimum Basic Agreement for Staff
         7
                      Announcers




                                                  1
    Baker & McKenzie LLP, 1111 Brickell Avenue, Suite 1700, Miami, Florida 33131 – (305) 789-8900
Case 1:20-cv-20961-KMW Document 81 Entered on FLSD Docket 10/26/2020 Page 2 of 5




                  2015-2018 SAG-AFTRA/KDKA-TV Freelance Agreement for Television
        8
                  Artists
        8         Employee Records Chart
        9         Memorandum of Agreement between KDKA-TV and SAG-AFTRA
                  General Memorandum of Agreement of November 24, 2014 between CBS
       10
                  Broadcasting Inc. and IATSE, Local 600
       11         KPIX-TV-IATSE Agreement News Department Photographers/Camerapersons
       12         Extension of 2017-2020 KPIX/KBCW Agreement for Photographers
                  KPIX-TV/SAG-AFTRA Staff Newspersons/Announcers, April 1, 2014 -
       13
                  December 31, 2016
                  KPIX-TV/SAG-AFTRA Staff Newspersons/Announcers, April 1, 2017 -
       14
                  December 31, 2020
       15         KPIX-TV/KBCW-TV-IBEW Local 45 Agreement 2017-2020
       16         SAG-AFTRA - KYW-AM Agreement for Announcers/Newspersons and Artists
       17         SAG-AFTRA - KYW-TV Agreement
                  SAG-AFTRA-CBS Chicago Basic Minimum Agreement of 2017-2020 for
       18
                  WBBM-TV Staff Newspersons
                  2016-2019 Staff Radio and Television Newswriters (Chicago) Supplement to the
       19
                  WGA/CBS National Staff Agreement
       20         WBZ-TV/SAG-AFTRA Agreement Television News Editors-Writers
       21         WBZ-TV/SAG-AFTRA Agreement Television News Editors-Writers
                  SAG-AFTRA -WBZ-AM/WBZ-TV Agreement Announcers and Freelance
       23
                  Performers
                  Basic Minimum Agreement Between Screen Actors Guild-American Federation
       24
                  of Television and Radio Artists and CBS Broadcasting, Inc.
                  Basic Minimum Agreement Between Screen Actors Guild-American Federation
       25
                  of Television and Radio Artists and CBS Broadcasting, Inc.
       26         WJZ-TV/AFTRA Agreement 2006-2009
       27         Declaration of Joel Goldberg (ECF No. 48-1)
       28         Declaration of Carl Larson (ECF No. 48-2)
       29         Declaration of Jose Andino (ECF No. 48-3)
       30         Declaration of Maria Truisi-Kenney (ECF No. 48-4)


                                                 2
    Baker & McKenzie LLP, 1111 Brickell Avenue, Suite 1700, Miami, Florida 33131 – (305) 789-8900
Case 1:20-cv-20961-KMW Document 81 Entered on FLSD Docket 10/26/2020 Page 3 of 5




                  SAG-AFTRA -WBZ-AM/WBZ-TV Agreement Announcers and Freelance
       31
                  Performers
       32         CBS Television Stations Group Chart
       33         Collective Bargaining Agreement Summary Chart

         Respectfully submitted this 26th day of October, 2020.

                                              BAKER & MCKENZIE LLP
                                              Attorneys for CBS Television Stations, Inc.
                                              Sabadell Financial Center
                                              1111 Brickell Avenue, Suite 1700
                                              Miami, Florida 33131
                                              Telephone: (305) 789-8900
                                              Facsimile: (305) 789-8953

                                              By: /s/ William V. Roppolo
                                              William V. Roppolo, Esq.
                                              Florida Bar No. 182850
                                              william.roppolo@bakermckenzie.com

                                              Benjamin C. Davis, Esq.
                                              Florida Bar No. 110734
                                              benjamin.davis@bakermckenzie.com

                                              – and –

                                              Blair J. Robinson (Pro Hac Vice)
                                              Paul C. Evans (Pro Hac Vice)
                                              BAKER & MCKENZIE LLP
                                              452 Fifth Avenue
                                              New York, NY 10018
                                              Telephone: (212) 626-4100
                                              Facsimile: (212) 310-1632
                                              blair.robinson@bakermckenzie.com
                                              paul.evans@bakermckenzie.com




                                                 3
    Baker & McKenzie LLP, 1111 Brickell Avenue, Suite 1700, Miami, Florida 33131 – (305) 789-8900
Case 1:20-cv-20961-KMW Document 81 Entered on FLSD Docket 10/26/2020 Page 4 of 5




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on October 26, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  is being served this day on all counsel of record or pro se parties identified on the attached Service

  List in the manner specified, either via transmission of Notices of Electronic Filing generated by

  CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

  to receive electronically Notices of Electronic Filing.



                                                     By: /s/ William V. Roppolo
                                                     William V. Roppolo, Esq.




                                                 1
    Baker & McKenzie LLP, 1111 Brickell Avenue, Suite 1700, Miami, Florida 33131 – (305) 789-8900
Case 1:20-cv-20961-KMW Document 81 Entered on FLSD Docket 10/26/2020 Page 5 of 5




                                          SERVICE LIST

                                       SILVA HARAPETI,

                                                  v.

                              CBS TELEVISION STATIONS, INC.

                               CASE NO. 20-20961-CIV-Williams

                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


         Peter M. Hoogerwoerd, Esq.
         REMER & GEORGES-PIERRE, PLLC
         44 West Flagler Street
         Suite 2200
         Miami, Florida 33130
         pmh@rgpattorneys.com
         Phone: (305) 416-5000
         Facsimile: (305) 416-5005
         Attorneys for Plaintiff Silva Harapeti




                                                 2
    Baker & McKenzie LLP, 1111 Brickell Avenue, Suite 1700, Miami, Florida 33131 – (305) 789-8900
